Citation Nr: 0405313	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to an earlier effective date for an increased 
rating for PTSD. 

3.  Entitlement to an effective date earlier than January 23, 
2001 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs  (VA) Regional Offices (ROs) in Detroit, Michigan, 
and Indianapolis, Indiana.  
 
Representation

The Board notes that as of May 2001, an attorney, R. Edward 
Bates, became the veteran's representative.  In a letter 
dated in December 2003, the Board notified the veteran that 
VA had revoked Mr. Bates' authority to represent VA 
claimants, effective July 28, 2003.  The Board outlined the 
veteran's representation choices and provided time for the 
veteran to make a decision as to representation.  The Board 
told the veteran that if did not hear from him or from a new 
representative within 30 days of the date of the letter, it 
would be assumed that he wanted to represent himself.  The 
veteran has not responded to the December 2003 letter.  
Accordingly, the Board will proceed und the assumption that 
the veteran is unrepresented.
 
Issues not on appeal

In an August 2002 rating decision, the Indianapolis RO 
granted a TDIU.  It appears that the veteran had alluded to 
several issues which have not been finally adjudicated, 
including an increased rating claim regarding a service-
connected scar of the left upper extremity, an increased 
rating claim relative to his service-connected recurrent 
scrotal abscess and service connection for Hepatitis C.  It 
is unclear whether the veteran wishes to continue pursuing 
these claims in light of the TDIU allowance.  The Board 
refers these claims to the RO for action as appropriate.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  

REMAND

The veteran is service connected for PTSD.  Disability 
ratings have been assigned as follows (setting aside 
temporary total ratings under 38 C.F.R. § 4.29):

	30% from December 10, 1996
	50% from October 1, 2000
	70% from January 23, 2001

TDIU has been granted, effective January 23, 2001.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD as well as earlier 
effective dates for a higher PTSD rating and for TDIU. 

It is the Board's judgment that additional development is 
required prior to its adjudication of the issues involving 
increased ratings for PTSD.  The Board notes that the record 
indicates that starting in 2000 or 2001 the veteran received 
treatment for PTSD at the VA outpatient clinic in Crown 
Point, Indiana.  Records from that facility should be 
obtained and associated with the claims file.  

Throughout the course of the appeal the veteran has indicated 
that he receives Social Security benefits.  The veteran's 
representative specifically requested that the veteran's 
Social Security disability records be obtained, and this 
should be done.  The medical evidence relied upon in awarding 
Social Security benefits may be relevant to the issue on 
appeal.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

As noted above, in an August 2002 rating decision, the 
Indianapolis RO granted a TDIU.  In September 2002, the RO 
received the veteran's notice of disagreement as to the 
effective date for the TDIU.  A statement of the case was not 
issued.  The issue of entitlement to an effective date 
earlier than January 23, 2001 for a TDIU must be returned to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) [where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued].  

Finally, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  In 
particular, VA must inform the claimant of information that 
is necessary to substantiate the claim for benefits.  
See 38 U.S.C.A. § 5103.  The amended duty to notify also 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In the veteran's case, the RO has not fully complied with the 
duty to notify under the VCAA, as was noted on behalf of the 
veteran by his representative.  That is, there is no notice 
to the veteran of the division of responsibilities between 
the veteran and VA in obtaining evidence necessary to 
substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must review the claims file and 
ensure that all appropriate notice and 
development obligations have been 
satisfied in accordance with the VCAA as 
well as any applicable VA regulations and 
directives.  

2.  VBA should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation, including 
hospitalization, for his service-
connected PTSD at any time since December 
1996.  With authorization from the 
veteran, VBA should obtain and associate 
with the claims file records identified 
by the veteran.  If it is unsuccessful in 
obtaining any such records, VBA should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them and describe further 
action to be taken.  
In any event, VBA should obtain and 
associate with the claims file records 
from the VA outpatient clinic in Crown 
Point, Indiana, dated from January 2001 
to the present.  All actions to obtain 
the requested records should be 
documented fully in the claims file.  

3.  VBA should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim and any medical 
records pertaining to continuation of 
disability benefits.  

4.  After undertaking any additional 
development deemed warranted by the state 
of the record at that time VBA should 
readjudicate the issues on appeal 
pertaining to an increased rating for 
PTSD, including the effective date issue.  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
provided an appropriate opportunity to 
respond.

5.  VBA must issue a statement of the 
case pertaining to the issue of 
entitlement to an effective date earlier 
than January 23, 2001, for the grant of a 
TDIU.  The veteran should be provided 
with a copy of the statement of the case 
and advised the procedures and time 
period in which to perfect an appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





